DETAILED ACTION
Claims 1-11 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Specification
The specification format are objected to because they do not include any of the heading sections so unclear what the information in the specification relates too.  See below for the content/arrangement of the specification.  Appropriate correction is requested
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claims 1-11 are objected to because of the following informalities:  The mathematical formula recited in these claims are a bit blurry and request a better version of the claims with clearer formula, variables and expressions, seeing the index of period in line 6 of claim 1.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1 recites a method claim but not all the steps recited are in typical method form requesting converting all the steps to typical method steps.  For example collecting creating….  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same time interval" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same sampling period" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the levels of use" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the collected series” in line 10 and the limitation “the series of measurements” lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the series of measurements” lines 12-13 and lines 28. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the equation” lines 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the percentages P(t)” line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the values of” line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the formula” line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the minimum and maximum values” line 27. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation in the preamble “a method for evaluating the performance of an application chain within an IT…” however the body of the claim language does not appear to reflect any evaluation of performance but collecting and mathematical formula, appropriate correction is requested.
Claim 1 recites the limitation “collection, over the same time interval and with the same sampling period…” based on the language and punctuation in this section it is 
Claim 1 recites the limitation “application of an affine correlation relationship search…” it is unclear what is meant by this limitation by application in this instance it is applying the relationship, searching for this relationship, search for how close the values are to this relationship as a type of modeled/predicted vs actual, it is interpreted that this final one based on a model vs actual is what is being looked since otherwise the limitation of determining percentage difference calculation would always result in a zero value.  Appropriate correction is requested
Claim 1 recites the limitation “calculation for each pair… and provided that all the values of P(t)… of saturation values … ” it is unclear based on the grammar and punctuation in this limitation what is meant by the of saturation values part of this limitation and what it is a modifier for it is viewed a modifier name for the min and max value calculation.  Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concepts tied to collected resource information. 
The limitations of for all possible combination of two series measurements, creating several pairs of subsets, application of an affine correlation relationship, calculation for each pair of the percentages, calculation for each par and provided that the values are less are ones that under their broadest reasonable interpretations covers mathematical concepts tied to forming groups with the collected information but for the recitations of additional elements and instructions to implement the mathematical concept on the computer.  That is other than the initial collection of series of measurement used in the grouping and calculations nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, for all possible combinations of two series of measurements, in the context of this claim encompasses the concept of grouping information together for variable information for future used in the calculations.  Similarly the limitation of creating several pairs of subsets by selecting a number of values of the initial series of measurement pairs is one that under it broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept of forming a subset of groups from the initial groups on the computer.  That is other than the initial collection of series of measurements used in the grouping and calculations nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts. For example, but for the initial collection of series of measurements, the creating of several pairs of subsets by selecting a number of values of the initial series of measurement pars, in the context of this claim encompasses the concepts of forming subsets from a larger group to be used as variables in later calculations. Similarly the 
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements in the collecting a predefined series of measurements.  This collecting of a series of measurements is just the information/variables being collected/gained access to so as to have the variables used in forming the subsets which are used in the mathematical calculations.  Accordingly this additional element does not integrate the abstract idea into a practical application 
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the collecting of a series of measurements amounts to no more than insignificant pre solution activity information.  Mere instruction to apply pre solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 2-11 are also rejected under similar rational wherein these dependent claims merely recite defining the mathematical variables or describing the variable which are insignificant and no additional element that would integrate them into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/           Examiner, Art Unit 2193                                                                                                                                                                                             

/Chat C Do/           Supervisory Patent Examiner, Art Unit 2193